In an action for a judgment declaring that the plaintiff United Services Automobile Association is neither required to defend nor indemnify Richard Salerno in an action entitled Olin v Moore, the defendant Mary C. Holdener appeals from a judgment of the Supreme Court, Nassau County (Di Noto, J.), dated January 5, 1990, which upon granting the plaintiff’s motion for summary judgment, made the requested declaration.
Ordered that the judgment is affirmed, with costs.
As the underlying incident did not arise out of negligence in the use or operation of a motor vehicle pursuant to Vehicle and Traffic Law § 388 (see, Olin v Moore, 178 AD2d 517 [decided herewith]), the United Services Automobile Association is neither required to defend nor to indemnify Richard Salerno, to whom it issued an automobile liability insurance policy (see, United Servs. Auto. Assn. v Aetna Cas. & Sur. Co., 75 AD2d 1022; Horney v Tisyl Taxi Corp., 93 AD2d 291, 293). Lawrence, J. P., Balletta, O’Brien and Ritter, JJ., concur.